Title: To James Madison from Henry Lee, 11 February 1809
From: Lee, Henry
To: Madison, James



Dear Sir
february 11th. 09. Baltimore county.

You will soon be placed in a station first in honor as first in responsibility & at a period full of difficulty & danger.  On yr. magnanimity yr. wisdom & your pure patriotism the good Americans of all political partys look for releif & comfort.  They confidently expect this boon from your long tried character.  I am one among those who must wish, as well as most expect it.  It is in yr. power to place yrself in the nich of american fame next to Washington & may the great God of heaven enable you so to do.
Yr. fast friend from early life I will by my frank expression of my honest opinions entitle myself to the continuance of the title I have assumed & which I know to be true.
In yr. Measures (such are our difficultys) that you must cheifly look forward, seldom "regard the past.  Our elective system would loose much of its good, if a new president was tied down to the system of his predecessor & a secretary of state become president has nothing to do with measures because as Secretary of state he gave, as was his duty all his support to them.  I persuade myself these points will be acknowledged by you.
The embargo will be raised.  What ought to follow is the question.
I would prefer its continuance as to G. B. & France, off as to all the rest of the world, for human affairs change daily & I do not see why in our policy we ought not to count on such changes & to reap the advantage of such as may happen.  While then I persevered in the system to the two aggressing nations I would not unite with them their Allys unless such as had issued similar edicts with the principals agst our rightful commerce.
But as the growing irritation the nation may not be satisfied with the continuance of even a partial embargo, it may be indispensable to repeal the system entirely.
In this case I would interdict all intercourse with G. B & France & their dependencys.  I would let the law pass with a clause authorizing the president to suspend its operation whenever he should settle our differences with either or both nations.
I would annul the Presidents proclamation denying our waters to the British fleet, for however we may call that act, its continuance gives to it the true character, hostility.
If this is considered as censuring the retiring president with too much point, I would interdict all French fleets likewise.  But in my judgment the true course is the first.
Raise no more regulars.  Yr. treasury cannot bear such additional expence.  But call on the Governors for the 10000 militia, & signify in some proper way yr. Wish that they may be selected men & officers of the proper age & character for real service.  Let them be brought in June to training camps selected with a view to health & proximity to the points of attack from & on the enemy.  All the money to be spared place in fortifying the assailable points & in augmenting yr. navy.
Newport ought to be made safe; it is the most convenient harbor to a naval foe on our coast.
It is peculiarly convenient to our own Shipping, for it is our only harbor which admits their entry with a northwest Wind, a wind most prevalent with us.
If you fight England they will Sieze it, & hold it as long as they can.  Newyork next, then Norfolk Chs.town & last of all tho upon the whole most material New Orleans.  If I have been rightly informed 10,000 men are requisite to secure that key to the West.
Doing things by halves in War, is inviting disaster.
A Corps of trained militia contiguously encamped would be auxiliarys to yr. already ordered garrison.  In the defence of forts a small proportion of expert riflemen are very useful, because if Skilfully directed, they are very destructive to the besiegers.  In this scheme a single difference is made in favor of G Britain viz annulling the proclamation, which brings her to the same condition in which France stands & has stood.  It is warrranted by the difference of her Conduct from that observed by France.
For she continues disposed to close all differences by amicable adjustment, she treats our minister with respect of the first sort, she has very much curtailed the licentious demeanor of her Naval commanders & what I profess would greatly weigh with me, her prosperity is essential to the safety of the remaining unsubdued countrys of the world & her capacity to injure us is vast.
It is wisdom to know our own strength & to act accordingly by burying our resentments, till time shall enable us to shew them with effect.  Moreover her orders in Council are secondary, whereas France’s aggression is primary.
At the same time renew yr. attempt to negotiation & be not so imperative about impressment.
You hold more english sailors than they hold American sailors.
In fact then the advantage is with you.
But adopt something like Monroes.  I am persuaded had his treaty been received, the impressment Grievance would have died away.
It is not worth fighting in our infant condition with her for a principle, when by a right understanding on the subject & by salutary laws its evils can be reduced to a nutshell.
Begin the system yrself by confining our vessels to our own citizens.  In the end we shall be Amply repaid by the policy, tho we shall be streightened in the beginning.  Arm yr. merchant vessels limiting them to defence, only.
This last step is in my mind doubtful, & I would postpone it, untill my last effort for amicable negotiation
All the militia north of the delaware including the State of Ohio, ought to be trained in Camps contiguous to the nearest route, into Canada, to Newport & to Newyork.  For if measures such as are now sketched are tried & fail War & War only can follow.
But they will not fail.  G B will settle if we treat her as I suggest.  France will also settle With us the moment she discovers that her Rival is doing it, or has done it.  If she will not, her War will not stop our growth: it will be a War of paper.  For 50 years We ought to Cultivate peace with zeal, that our girls & lads surrounded with the Comfort, of the plenty & bliss of our country may think first of love & next of its fruits.  These fruits will "give us that Size which will place us above the necessity of being prudent in settling our disputes, when prudence may in any degree wound our feelings.  My state of health continues precarious & I have Seized an interval of ease from pain to tell you what I conceive best at this crisis.  Did I not feel the propriety of consulting the character of government, I would go farther than I have proposed to secure the continuance of peace.
I am sure it can be done with G. B. without trenching upon the Nations honor which no man more estimates than I do.
Be assured that you ought like Washington to encourage men of all partys freely to suggest their ideas, when difficultys so serious menace us at home & abroad.
I have but two objects our common good & yr. growing reputation.  They are to be promoted in the same way.  They are aided by the voice of the nation & the condition of their affairs indissolubly tied together.  I am yr. true freind & with most perfect respect yr. Obt. h: Ser

Henry Lee

